
	

113 HR 4761 IH: Rural Wind Energy Expansion Act of 2014
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4761
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Blumenauer (for himself and Mr. Cole) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase the maximum nameplate capacity of a small
			 wind turbine qualifying for an energy credit from 100 kilowatts to 20
			 megawatts.
	
	
		1.Short titleThis Act may be cited as the Rural Wind Energy Expansion Act of 2014.
		2.Findings
			Congress finds the following:(1)Distributed wind power, commonly referred to as small and community wind, is the use of wind turbines that are typically modest in size at homes, farms, businesses, and
			 public places to offset all or a portion of the site's energy consumption.
			(2)Distributed wind power can be employed efficiently at millions of sites, which means it has the
			 potential to produce very large amounts of electricity across the Nation
			 and abroad, even in the most remote or dangerous locations.
			(3)This segment of the renewable energy industry provides myriad public benefits, including high
			 levels of domestic manufacturing, energy resilience and independence, and
			 thousands of small business jobs in dozens of states.
			(4)The National Renewable Energy Laboratory and others have demonstrated that distributed wind power
			 provides a strong economic multiplier effect, which means greater local
			 revenue for the communities that install distributed wind turbines.
			(5)There are barriers to the market penetration of distributed wind power that have nothing to do with
			 this proven technology, including inconsistent Federal policy and
			 problematic local zoning ordinances.
			(6)Harnessing the power of the wind at homes, farms, schools, businesses, and on certain public lands
			 supports American small businesses, the economy, energy security, and the
			 environment.
			(7)Expanding the investment tax credit for distributed wind builds on the success of the existing
			 credit, tracks the development of distributed wind technology, and is a
			 proven and efficient method of supporting this development.
			3.Amendment to energy credit for distributed wind turbinesSection 48(c)(4) of the Internal Revenue Code of 1986 (relating to qualified
			 small wind property) is amended—
			(1)by striking subparagraph (A) and inserting the following new subparagraph:(A)In generalThe term qualified small wind energy property means—(i)property which uses a qualifying small wind turbine to generate electricity, or(ii)property which uses 1 or more wind turbines with an aggregate nameplate capacity of more than 100
			 kilowatts but not more than 20 megawatts., and(2)by redesignating subparagraph (C) as subparagraph (D) and inserting after subparagraph (B) the
			 following new subparagraph:(C)RegulationsThe Secretary shall prescribe such regulations as may be appropriate to prevent improper division
			 of property to attempt to meet the limitation under subparagraph (A)(ii)..
